EXHIBIT 10.92


CONSULTING AGREEMENT


This Consulting Agreement (hereinafter “Agreement”) dated as of April 1st, 2010
between PARLUX FRAGRANCES, INC., a corporation organized and existing under the
laws of the State of Delaware (hereinafter “Corporation”) and
CAMBRIDGE  DEVELOPMENT CORP. 74 Summit Road, Port Washington, New York 11050
(hereinafter “Consultant”), and Albert F. Vercillo (hereinafter “Vercillo”), the
President of Consultant residing at [home address]. Collectively hereinafter
referred to as “Parties”.


WHEREAS, Corporation, Consultant and Vercillo are parties to a Consulting
Agreement with a term beginning June 1, 2005 extending through March 31, 2010
which is hereby terminated by the parties without liability to either party
effective immediately upon the execution of this Agreement.


WHEREAS, the parties wish to enter into a new Consulting Agreement under revised
terms and conditions set forth herein;


NOW, THEREFORE, in consideration of the mutual understanding set forth herein,
the Parties agree as follows:


1.  Consultant’s Duties: The Corporation hereby engages the Consultant as its
business and financial consultant. Subject at all times to the control and
direction of the Corporation’s Chief Executive Officer, Chief perating Officer
and Chief Financial Officer (hereinafter Management) and the Board of Directors
(hereinafter Board), the Consultant shall have the duties as the general advisor
and consultant to Management and the Board on all matters pertaining to the
business and to render all other services relevant thereto. The Consultant, by
Vercillo, shall perform all other duties that may be reasonably assigned to it
by Management or Board provided said duties be consistent with the prestige and
responsibility of Vercillo’s position. The Consultant shall, through its agents,
servants and employees, devote its best efforts at all times necessary to
perform its duties and to advance the Corporation’s best interests, subject to
reasonable vacations. The Consultant and the Corporation acknowledge that the
Consultant and its agents, servants and employees have other business interests
and shall not be required to devote its exclusive time and attention to the
performance of its duties hereunder.


2.  Term: Unless sooner terminated as provided in Section 7 below, this
Agreement shall be for a term of one (1) year commencing as of  April 1st,
2010 and ending on March 31, 2011; provided however, that the term of this
Agreement shall be automatically extended on  the same terms and conditions for
a one year period and from year to year thereafter unless either the Corporation
or the Consultant shall give written notice of the termination of this Agreement
to the other at least three (3) months prior to the expiration of said term or
extended term.
 
 
 

--------------------------------------------------------------------------------

 


CONSULTING AGREEMENT
Page 2 of  8


3.  Compensation: For all services rendered by the Consultant under this
Agreement,the Corporation shall pay to Consultant as compensation the sum of
$125,000 per annum, payable in 26 equal bi-weekly installments of $4,807.69.


4.  Health and Life Insurance: The Corporation shall, at no cost to the
Consultant or Vercillo, provide Vercillo with the group health, dental,
disability, and life insurance benefit plans of the Corporation to the extent
and as set forth on Exhibit A, as such plans may exist from time to time.The
Corporation acknowledges that an increase in the Consultant 's term life
insurance benefit to $150,000 has been applied for, and if accepted by the
insurance carrier, the Corporation will pay the increased premium during the
term of this Agreement. Unless the Consultant is terminated for Cause or
material breach of this Agreement.


5.  Expenses: Consultant will be reimbursed by the Corporation for all
reasonable business expenses incurred by the Consultant in the performance of
its duties.Said reimbursement shall be made no less frequently than monthly upon
submission by the Consultant of a written request for same.


6.  Stock Options (Warrants): As additional consideration for Vercillo’s
services  hereunder, the Company shall grant Vercillo 15,000 Parlux
Fragrances,Inc. stock options pursuant to the Corporation’s 2007 Stock Incentive
Plan (the “Plan”) regulated by the Securities and Exchange Commission ( S.E.C.).
The Plan was adopted on June 20, 2007 by the Board of Directors of the Company,
and on October 11, 2007, was approved by the Corporation’s stockholders at the
2007 Annual Meeting of Stockholders.


(i)
The exercise price of the stock option will be based on the closing price of the
stock on April 1, 2010 indicated as the start date of this contract, as quoted
by NASDAQ, in accordance with the procedures outlined in the Company’s proxy
Statement for the 2007 Annual Meeting of Stockholders.



(ii)
Subject to the provision of the Plan, the stock option vests immediately.



(iii)
The Common Stock underlying the stock option has been registered pursuant to a
Registration Statement on Form S-8 with the Securities and Exchange Commission

 
 
 

--------------------------------------------------------------------------------

 
 
CONSULTING AGREEMENT
Page 3 of  8


(iv)
Vercillo shall have five years from April 1st, 2010 to exercise part or all of
the options granted to Vercillo.



The rights of Vercillo with respect to any stock option (warrant) previously
granted to Vercillo shall be determined exclusively by the plans and agreements
relating to the options (warrants) and this Agreement shall not affect, in any
way the rights and obligations of the plans and agreements.


7.  Early Termination: The Corporation may terminate the Consultant’s
relationship under this Agreement prior to the expiration of the term set forth
in Section 2 above only under the following circumstances:
 
(i)
Death. Upon the death of Vercillo.

 
(ii)
Disability. If, as a result of Vercillo’s incapacity due to physical or mental
illness, Vercillo having been unable to perform his duties under this Agreement
for a period of three (3) consecutive calendar onths, then thirty (30) days
after written notice of termination is given to Consultant (which may only be
given after the end of the three (3) consecutive calendar month period) provided
that Vercillo has not returned to his duties under this Agreement.

 



(iii)
Cause. For Cause The Corporation shall have “Cause” to terminate this Agreement
upon

 
(a) the willful and continued failure by Consultant to substantially perform its
duties under this Agreement (other than any failure resulting from Vercillo’s
incapacity due to physical or mental illness) for thirty (30) days after written
demand for substantial performance is delivered by the Corporation specifically
identifying the manner in which the Corporation believes Consultant has not
substantially performed its duties, or (b) the willful engaging by Consultant or
Vercillo in misconduct (including embezzlement and criminal fraud) which is
materially injurious to the Corporation, or (c) the conviction of Vercillo of a
felony. For purposes of this paragraph, no act, or failure to act, by the
Consultant shall be considered “willful” unless done or omitted to be done, by
Consultant not in good faith and without reasonable belief that its action or
omission was in the interest of the Corporation. Consultant shall not be deemed
to have been terminated for Cause unless and until there shall have been
delivered to Consultant a copy of a resolution, duly adopted by the affirmative
vote of a majority of the entire membership of the Board of Directors (Board) at
a meeting of the Board called and held for such purpose (after a reasonable
notice to the Consultant and an pportunity for Consultant, together with its
counsel, to be heard before the Board), finding that in the good faith opinion
of the Board, Consultant was guilty of conduct set forth above and specifying
the particulars of the conduct in detail.
 
 
 

--------------------------------------------------------------------------------

 
 
CONSULTING AGREEMENT
Page 4 of  8

 
(iv)
Termination by Consultant or Vercillo Consultant or Vercillo may terminate this
Agreement (a) for Good Reason (as defined below) or (b) Vercillo’s health should
become impaired to any extent that makes the performance of his duties under
this Agreement hazardous to his physical or mental health or his life, provided
that Vercillo shall have furnished the Corporation with a written statement from
a qualified doctor to that effect and provided further that at the Corporation’s
request and expense Vercillo shall submit to an examination by a doctor selected
by the Corporation, and the doctor shall have concurred in the conclusion of
Vercillo’s doctor. Consultant shall give the Corporation thirty (30) days prior
written notice of its intent to terminate this agreement.

 

 
“Good Reason” means the Corporation has had a Change in Control. For purposes of
this Agreement, a Change in Control means the occurrence of an event or series
of events (whether or not approved by the Board) by which any person or other
entity or group of persons or other entities acting in concert as determined in
accordance with Section 12 (d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), whether or not applicable, together with its or
their affiliates or associates shall, as a result of a tender offer or exchange
offer, open market purchases, privately negotiated purchases, merger or
otherwise (including pursuant to receipt of revocable proxies) (a) be or become
directly or indirectly the beneficial owner (within the meaning of Rule 13d-3
and Rule 13d-5under the Exchange Act, whether or not applicable, except that a
person shall be deemed to have beneficial ownership of all securities that such
person has the right to acquire whether such right is exercisable immediately or
only after the passage of time) of more than (30) percent of the combined voting
power of the then outstanding common stock of the Corporation or (b) otherwise
have the ability to elect, directly or indirectly, a majority of the Board.

 
 
 

--------------------------------------------------------------------------------

 
 
CONSULTING AGREEMENT
Page 5 of  8


(v)
Notice of Termination. Any termination of this Agreement shall communicated by
written Notice of Termination to the other party of this Agreement. “Notice of
Termination” means a notice which indicates the specific termination provision
in this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for the termination of the
Consultant’s retention under the provision so indicated.

 
(v)
Date of Termination. Date of termination means (a) if the Agreement is
terminated by Vercillo’s death, the date of his death, (b) if the Consultant’s
retention is terminated pursuant to subsection 7(iii) (a) above,



(vi)
thirty (30) days after Notice of Termination is given provided that Vercillo
shall not have returned to the performance of his duties during the thirty (30)
day period, (c) if the Consultant’s retention is terminated pursuant to
subsection 7(iii) (c) above, the date specified in the Notice of Termination
after the expiration of any cure periods, and (d) if the Consultant’s retention
is terminated for any other reason, the date on which Notice of Termination is
given.



8.  Compensation Upon Termination or During Disability.
 
(i)
The Consultant's employment will terminate immediately upon the Executive's
death.  If the Consultant becomes physically or mentally disabled so as to
become unable for a period of more than three consecutive months to perform the
Consultant 's duties hereunder on a substantially full-time basis, the
Consultant 's employment will terminate as of the end of such three-month and
this shall be considered a "disability" under this Agreement.  The Consultant
agrees to submit to reasonable examination by a licensed physician selected by
the Corporation to confirm existence or extent of any disability.  Such
termination shall not affect the Consultant 's benefits under the Corporation's
disability insurance program, if any, then in effect.

 
(ii)
If the Consultant’s retention is terminated for Cause as defined in subsection
7(iii), the Corporation shall pay the Consultant its compensation through the
date of termination at the rate in effect at the time Notice of Termination is
delivered and the Corporation shall have no further obligation to Consultant
under this Agreement.

 
 
 

--------------------------------------------------------------------------------

 


CONSULTING AGREEMENT
Page 6 of  8
 



(iii)
If (a) in breach of this Agreement, the Corporation shall terminate the
Consulting relationship other than pursuant to Sections 7(iii) (b) or 7 (iii)
(c) (it being understood that a purported termination pursuant to Sections
7(iii) (b) or 7(iii) (c) which is disputed and finally determined not to have
been proper shall be a termination by the Corporation in breach of this
Agreement), or (b) the Consultant shall terminate the relationship for Good
Reason, then

 
(1)The Corporation shall pay the Consultant its full compensation through the
date of termination at the rate then in effect at the time Notice of Termination
is given through the end of the Term;
 
(2)  In the event of a Change in Control as defined in Section 7(iv), the
Corporation shall pay Consultant, in a lump sum, an amount equal to the annual
compensation.
 
 
The Corporation shall continue to pay the premiums for the Consultant’s benefit
plans as indicated on Exhibit A for a period up to 18 months, as compensation
for the Consultant’s availability for consulting services as may be reasonably
requested by the Company. Thereafter, if the Consultant elects to continue
coverage under COBRA guidelines then in effect, the premium shall be paid in
full by the Consultant.

 
9. Savings Clause: The determination that any provision of this Agreement is
unenforceable shall not terminate this Agreement or otherwise affect the
other provisions of this Agreement, it being the intention of the parties hereto
that this Agreement shall be construed to permit the equitable reformation of
such provision to permit the enforcement thereof; if possible, and otherwise to
permit the enforcement of the remaining provisions of this Agreement as if such
unenforceable provision were not included herein.
 
10. Notice: Any notice required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been given and received on the
date when personally delivered or deposited in the United States Mail,
registered postage prepaid, addressed:
 

 
a.
    if to the Corporation to: Mr. Federick E. Purches, Parlux Fragrances, Inc.
5900 North Andrews Avenue, Suite 500, Fort Lauderdale, FL 33309

 

 
b.
    if to the Consultant or Vercillo to: Mr. Albert Vercillo, [home address].

 
or to such other address as the Corporation or the Consultant may  designate in
writing.
 
 
 
 

--------------------------------------------------------------------------------

 


CONSULTING AGREEMENT
Page 7 of  8


11. Amendments: This Agreement may be amended or modified only in writing.


12. Governing Law, Dispute Resolution and Venue: This Agreement shall be
governed by  and construed under the State of Florida.  If a dispute arises out
of or relates to this  Agreement, or breach thereof, and if the dispute cannot
be settled through negotiation, the parties agree first to try in good faith to
settle the dispute by mediation administered by the American Arbitration
Association under its Commercial Mediation Process before resorting
to  litigation. In the event any party to this Agreement commences any
litigation proceedings or other legal action with respect to any claim arising
under this Agreement, the Parties hereby  (a)  agree that any such litigation,
proceeding or other legal action shall be brought exclusively in a court of
competent jurisdiction located within Broward County, Florida, whether a state
or federal court;  (b) agree that in connection with any such court described in
clause  (a)  and to service of process upon them in accordance with the rules
and statutes governing service of processor in accordance with the
notice provisions contained herein; and (c) agree to waive to the full extent
permitted by law any objection that they now or hereafter have to the venue of
any such litigation, proceeding or action was brought in an inconvenient
forum.  The Parties expressly agree that any breach of this Agreement shall be
deemed to have occurred in such County.
 
EACH PARTY HERETO WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY DISPUTE IN
CONNECTION WITH OR RELATING TO THIS AGREEMENT OR ANY MATTERS DESCRIBES OR
COMTEMPLATED HEREIN, AND AGREES TO TAKE ANY AND ALL ACTION NECESSARY OR
APPROPRIATE TO EFFECT SUCH WAIVER.


13. Entire Agreement: This Agreement constitutes the entire Agreement between
the Consultant, Vercillo and the Corporation. This agreement supersedes any and
all other agreements and understandings, written or oral, between the
Corporation and the Consultant regarding the subject matter are merged into this
Agreement and thus extinguished.
 
14. Survival of Covenants: Any of the provisions in this Agreement which would
by their terms continue after the termination of this Agreement shall be deemed
to survive such termination.
 
15. Assignability and Binding Effect:  This Agreement shall be binding upon and
inure to the benefit of the Corporation and its successors and assigns. This
Agreement may not be assigned by either party without the written consent of the
other party hereto.
 
 
 

--------------------------------------------------------------------------------

 


CONSULTING AGREEMENT
Page 8 of  8




IN WITNESS WHEREOF, the parties have hereunto set their hands and seals as of
thedate first written above.
 

PARLUX FRAGRANCES, INC.    
By:
/s/ Frederick E. Purches   Frederick E. Purches,   Chief Executive Officer and
Chairman of The Board    

 
CONSULTANT CAMBRIDGE DEVELOPMENT CORPORATION
   
By:
/s/ Albert F. Vercillo   Albert F. Vercillo,   President and Albert F. Vercillo
   

 